Citation Nr: 1647230	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  15-26-116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1951 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file. 

In his March 2015 notice of disagreement, the Veteran has raised the issue of entitlement to service connection for tinnitus.  The Veteran is advised that effective March 24, 2015, VA requires claims to be submitted on a standard application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The matter is referred to the agency of original jurisdiction as an intent to file a claim.  See 38 C.F.R. § 3.155(b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss was not manifest during active service or to a compensable degree within one year of discharge from active duty; any current hearing loss is not otherwise etiologically related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104 (West 2014).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385 (2015).

Certain chronic disabilities, including a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran seeks entitlement to service connection for bilateral hearing loss due to in-service acoustic trauma, and recurrent noise.  Specifically, he relates that he "was in Korea as a truck driver," on the flight line and in the area of active combat.  He reported experiencing acoustic trauma while stationed in Korea from 105 Howitzers and mortar rounds on a daily basis.  See March 2015 notice of disagreement.

In light of findings from a September 2014 VA compensation examination the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Further, the Veteran's service as a heavy truck driver while on active duty, to include service in Korea, and his statements regarding his daily duties, makes it likely he was exposed to an adverse acoustic environment.  Therefore, in service exposure to acoustic trauma is conceded.  The remaining question is whether there is a nexus between in-service acoustic trauma and his current bilateral hearing loss.

Service treatment records are absent complaints or a diagnosis of hearing loss.  A January 1954 Report of Medical Examination, completed upon the Veteran's separation from active service, indicates a normal clinical evaluation of the ears and drums and found the appellant's hearing to be 15/15 bilaterally on a whisper test.  The separation examination report also indicates that the Veteran was assigned a numerical designation of 1 for hearing on his physical profile.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Ultimately, the Board concludes the Veteran did not suffer from bilateral hearing loss, or symptoms thereof, during active service. 

The first post-service evidence of hearing loss is a March 2006 VA audiological evaluation, performed over 50 years following service separation, at which the Veteran was diagnosed with bilateral sensorineural hearing loss.  While not dispositive of the issue of service connection, the Board may, and will, consider in its assessment the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459   (1999).  The 2006 examiner also noted that the Veteran had trouble hearing in both ears only for the past "3-4 years."  There is no competent evidence of compensable hearing loss for VA purposes within one year of service discharge.  As such, the presumption of service connection does not apply. See 38 C.F.R. §§ 3.307, 3.309(a). 

After reviewing the claims file and examining the Veteran and his reported history, the September 2014 VA examiner opined that she could not determine a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner considered the record and noted the lack of in-service symptomatology, and the nature of in-service and post-service acoustic trauma.  She also reported the lack of an acceptable hearing test in the Veterans records to confirm or deny a significant threshold shift in his hearing.  The examiner did note the audiological evaluation from March 2006 indicating a bilateral sensorineural hearing loss.  She remarked however, that determination of etiology or time of onset is not possible due to lack of quantitative data in service records.  The VA examiner also opined that the "Veteran's hearing loss diagnosed in 2006 may also be from aging, non-military noise exposure, and other factors."

The examiner followed up her lengthy rationale behind her inability to render an opinion on the etiology with the following summary "Based on the objective evidence (audiograms), there is no evidence on which to conclude that the [V]eteran's current hearing loss was caused by or a result of the [V]eteran's military service, including noise exposure... Due to the lack of records (i.e., pure tone thresholds), it is my clinical opinion that the etiology of [V]eteran's hearing loss in both ears cannot be determined without resort to speculation.  Aging and non-military noise exposure are other possible etiologies." 

As was the situation in the case of Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), in this case pertinent records are missing.  Rather, records showing pure tone thresholds while the appellant was on active duty simply do not exist.  Hence, "no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only have been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed."  

The Board has considered the application of the concept of continuity of symptomatology in reviewing this claim, as hearing loss can be considered a "chronic disease."  See 38 C.F.R. §§ 3.303 (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board notes that the Veteran's own lay statements, do not state that he has suffered from symptoms of decreased hearing since service.  Rather, they only claim a link between his current hearing loss and his service in Korea. 

While the Veteran is competent to report his symptoms, the Board finds these statements are not persuasive.  A lack of both private and VA treatment records detailing any hearing related issues does not exist until March 2006, decades after his service separation.  This fact operates against a finding that the Veteran had either a chronic hearing loss disability inservice, or a compensably disabling sensorineural hearing loss within a year of discharge from active duty.  The Board finds it reasonable to conclude that, if the Veteran had experienced chronic symptoms of decreased hearing since service, he would not have waited over 50 years to report such symptoms to his doctors or seek medical treatment for these conditions.  As such, service connection may not be granted for a hearing loss based solely on the lay statements submitted in support of the claim.

The Veteran has not produced a competent medical opinion establishing an etiological link between his current disabilities and his active service.  While he is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Furthermore, such statements must be found competent in order to be considered probative evidence in support of the claim.  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the competent medical evidence of record preponderates against the Veteran's assertion that his bilateral hearing loss is etiologically related to his active service.  The absence of any complaints of or treatment for a hearing loss in service, or a diagnosis, complaints, or treatment regarding a hearing loss for over 50 years after service, are probative evidence against the claim for direct service connection.  The only evidence in support of the claim, specifically the lay statements linking his Korean service to his current hearing loss, have been found to have de minimus probative value relative to the clinical evidence of record.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


